DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are allowable. The restriction requirement of inventions, as set forth in the Office action mailed on 22 December 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 22 December 2020 is hereby fully withdrawn.  Claims 11-18, directed to a washing machine appliance is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claims 1 and 11, claiming a washing machine appliance and method of use thereof, comprising a wash tub; wash basket; a drive assembly; a measurement device comprising an accelerometer and a gyroscope; wherein a first and a second displacement amplitudes are measured, a bearing force at the front and rear bearings are determined based upon a basket speed and the displacement amplitudes, comparing the bearing forces to a front and rear limit thereof, and decreasing the basket speed of the wash basket when the bearing forces are greater than or equal to the limits thereof.
The closest prior art of record is that of U.S. Patent No. 7,581,272 to Xie et al. (Xie).  Xie teaches an apparatus and method of use thereof comprising a washing machine appliance and method of use thereof, comprising a wash tub; wash basket; a drive assembly; a measurement device comprising an accelerometer; wherein the accelerometer determines a resulting RMS (root-mean-square) acceleration from individual accelerations in x/y directions, a bearing force at the front and rear bearings are determined based upon a basket speed and RMS forces are calculated, comparing the bearing forces to a front and rear limit thereof, and decreasing the basket speed of the wash basket when the bearing forces are greater than or equal to the limits thereof.  Xie does not use a gyroscope or displacement amplitude to calculate bearing forces
The advantage of the current invention over that of Xie is that of using a gyroscope and displacement amplitude to calculate bearing forces, wherein this allows for maximal force limits placed upon the bearings in varying directions to be calculated and analyzed, rather than an averaged force thereof in x/y directions as in the RMS methodology/apparatus of Xie, thereby extending the service life of the bearings in the washing machine thereof.
Since claims 1 and 11 are allowed, claims 2-8 and 12-18 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711